                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF VIRGINIA
                              Norfolk Division




ROXANNE ADAMS, ADMINISTRATOR OF
THE ESTATE OF JAMYCHEAL M. MITCHELL,

      Plaintiff,

V.                                                   CIVIL ACTION NO. 2:16cv229


NAPHCARE, INC., et al..

      Defendants.


                                       OPINION


      The court issues this Opinion simultaneously with entry of

the    Amended      Order     Approving              Wrongful-Death        Settlement

('^Wrongful-Death   Settlement             Order"   or   "Order")    in    this   case,

which Order is attached hereto and incorporated herein.                           Given

the   heartbreaking    and    shocking             circumstances     of    this    case

leading up to the entry of this Wrongful-Death Settlement Order,

little satisfaction is derived therefrom.                     Entry of the Order

does not change the circumstances of Jamycheal Mitchell's tragic

and   needless   death,     but       it    does    bring   some    closure   to    his

family, as well as heightened public awareness of the inadequacy

of the   penal system as          a    proper setting       in     which   to address

mental health issues.
      Jamycheal      Mitchell    was    arrested     on    April       22,    2015,    and

incarcerated for allegedly shoplifting $5.05 worth of soda and

snacks from a 7-Eleven.             The presiding state court judge. The

Honorable    Morton    V.    Whitlow,      recognized      the    need       for    mental

health care for       Mr. Mitchell and entered an           Order for         Treatment


of   Incompetent     Defendant      ('"Competency    Restoration         Order"),       on

May 21, 2015, finding Mr. Mitchell unable to stand trial and

directing    that     Mr.    Mitchell      be    treated    at     a    state       mental

hospital in an effort to restore his competency.                         However, due

to an unacceptable breakdown in the bureaucratic mechanisms for

carrying out the court's order, combined with the lack of care

and concern of many individuals in the system who dealt with Mr.

Mitchell, he    wasted away over a period of almost four months,

going from approximately 180 pounds to 144 pounds, in solitary

confinement     in     the      Hampton     Roads     Regional          Jail.          His

deteriorating       mental    and      physical     condition          was    basically

ignored, and he       died amid his        own    feces and bodily fluids on

August 19,    2015,    from "wasting        syndrome,"      without      the       judge's

Competency Restoration Order, issued on May 21, 2015, ever being

finally processed.

      While institutional and individual accountability in this

matter   remain       woefully      lacking,       the     case        and    resulting

settlement    at     least    bring       about    sharpened       focus       on,     and

heightened    public awareness of, the              problems of incarcerating
mentally     ill    individuals.              One     result     of     this     heightened

awareness was the enactment of the Jamycheal Mitchell Law in the

Virginia    legislature.           See    Act      of March     24,     2017    (''Jamycheal

Mitchell Law"), ch. 759, 2017 Va. Acts 1383 (codified as amended

at   Va.   Code    Ann.     §§ 53.1-2,         53.1-5,       53.1-127     (2013     &   Supp.

2018), and codified at Va. Code Ann. § 53.1-69.1 (Supp. 2018))

(new   Virginia      Code       § 53.1-69.1         outlines         procedures    for     the

"[r]eview     of         death      of       inmates      in     local         correctional

facilities").        The        review    and      oversight     of     the    problems     of

addressing mental health issues through correctional facilities

appears     now     to     be     an     ongoing       issue     of     public     concern.

Consequently, this case and the resulting settlement, together

with continued efforts to improve the systemic bureaucratic and

individual    failures      that       led    to    Mr. Mitchell's       shameful       death,

do give importance and meaning to his legacy.

       Finally,     the     court        commends       Roxanne        Adams,     Jamycheal

Mitchell's aunt and the Administrator of his Estate, as well as

Ms. Adams's attorneys, for diligently pursuing, for nearly three

years, this tragic and complex civil rights case under 42 U.S.C.

§ 1983, the case having been filed in this court in May 2016 and

involving     294        separate        docket      entries.            Ms.     Adams,     as

Administrator       of     the    Estate,          assumed     the     responsibility      of

paying the costs of the litigation, absent a favorable monetary

outcome;    and    her    attorneys          assumed    the     risk    of     receiving    no
compensation         for     their    efforts,       as   they        were      retained     on   a

standard      legal    contingency          basis    with       no   guarantee       of a    fee,

absent a favorable monetary outcome.

       All this being said, the lack of human decency shown Mr.

Mitchell can never be rectified.                    This case epitomizes the maxim

"'Man's inhumanity to man." Robert Burns, Man Was Made to Mourn:

A   Dirge      (1784)       ("Man's     inhumanity          to       man     Makes       countless

thousands mourn!"). Thus, no amount of money can bring a person

back    to    life     or    fully    provide       justification            for     a    wrongful

death, here the wrongful death of Jamycheal M. Mitchell.                                      This

settlement brings a monetary conclusion to a lawsuit involving

some of the most appalling and inhumane allegations to which the

undersigned judge            has been       privy in      over thirty            years on      the

federal       bench.         Sadly,    it    does     not       determine        any      ultimate

liability in the case.

        The   Clerk     is       DIRECTED    to    send     a    copy      of   this      Opinion,

together       with        the     Amended        Order     Approving           Wrongful-Death

Settlement, to counsel for all parties.

       IT IS SO ORDERED.




                                                     REBECCA BEACH SMITH
                                             UNITED STATES DISTRICT JUDGE


March         , 2019
